DETAILED ACTION

Response to Amendment
	In view of the amendments to Claim 4, the previous objections directed to the claims are withdrawn.
In view of the amendments and arguments to Claim 4, the previous §103 rejections directed to the claims are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2018/0251881 (Hazel).
In regards to Claim 4, Hazel teaches that a ceramic coating process with a fine ceramic particulate comprising a first material having high toughness and a second material having a beneficial reaction in combination with calcium-magnesium alumino-silicates (Abstract).  Hazel teaches a coating system 10 which may include a bond coat layered on a surface of a metallic substrate (¶¶24-25), wherein Hazel teaches in multiple embodiments that YSZ is utilized with GdZ (¶¶7, 36-37), wherein there can be a co-spray of dissimilar materials, such as in one embodiment, YSZ and gadolinia balance zirconia, wherein gadolinia can range from 20-70 mol% in the solution such that 1/3 of the coating can include YSZ (¶40), wherein a similar total rare earth content as the GdZ material can be used and wherein the suspensions used can include gadolinium oxide GdZ (¶40), wherein a single suspension can be sprayed with dissimilar materials, such as YSZ and gadolinia (¶¶47-48) – corresponding to a composite structure comprising a substrate, a bond coat, and a TBC over the bond coat, the TBC comprising CMAS-resistant RE oxide powder comprising GZO blended with YSZ (instant Claim 4), wherein GZO powder is contained as an initial component (instant Claim 4).  Additionally, Hazel teaches that in other embodiments, there may be partial substitutions for components, such as Sc substitution for Y (¶15), Hf and/or Ti substituted for Zr (¶12), etc.  One of ordinary skill in the art would recognize that given partial substitutions, the RE oxide powder of Hazel would overlap with the claimed range that the RE oxide powder is approximately 10 to 90 wt. % of the TBC (instant Claim 4).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Hazel teaches that the use of YSZ and a higher GD content GdZ or gadolinium oxide material as the second phase and the use of sufficient YSZ for a matrix will increase the total toughness of the coating with beneficial reaction with the CMAS (¶53).
Furthermore, one of ordinary skill in the art would recognize that given that the material and composition of the layer of Hazel is substantially similar to that of the instant application, one of ordinary skill in the art would expect such a material and composition to exhibit substantially similar mechanical properties, such as CMAS resistance being characterized as both sandphobic and wear resistant (instant Claim 4).

In regards to Claim 8, Hazel teaches that the thickness of the individual layers can be changed by increasing the number of passes or changing the solids; a range for layers could be as low as about 0.1 µm, with no upper limit – which overlaps with the claimed range of the TBC being approximately 100 to 1000 µm in thickness.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Furthermore, one of ordinary skill in the art would have found it obvious to have utilized thicknesses for TBCs well-known in the art with Hazel’s teaching that the thickness can be controlled by the process.

Claims 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2018/0154392 (Chapman) in view of United States Patent Application Publication No. US 2018/0251881 (Hazel).
In regards to Claims 4, 6, and 8, Chapman teaches a coated component including a substrate with a thermal barrier coating (Abstract), wherein a bond coating is on the surface of a substrate (¶25), wherein the substrate may be any material suitable for use in gas turbine applications, including but not limited to nickel/cobalt superalloys and CMCs (¶24), wherein the TBC may include yttria-stabilized zirconia (¶¶30-31), wherein the types of zirconia may include one or more of a metal such as gadolinia, and may include an additional metal oxide to reduce thermal conductivity (¶31) – corresponding to a composite structure comprising a metallic substrate, a bond coat, and a TBC over the bond coat, the TBC comprising CMAS-resistant RE oxide powder comprising YSZ (instant Claim 4), and wherein the substrate comprises a ceramic material (instant Claim 6).  Chapman teaches that the TBC may be applied by any suitable technique including thermal spray processes and PVD/CVD (¶30), and also teaches that the thickness of the TBC may depend on the substrate, but in some embodiments has a range from 25-2000 µm, and in some embodiments, from about 25-1000 µm (¶34) – which corresponds to and/or overlaps with the claimed range of the TBC being approximately 100-1000 µm in thickness (instant Claim 8).  Chapman teaches that gadolinia and additional metal oxides can be added to the TBC, and that pyrochlores of Gd and Zr such as gadolinium zirconate (¶32), and also teaches that the ceramic thermal coating material can be contained in the TBC in an amount of up to 100%, which overlaps with the claimed range of the RE oxide powder being approximately 10 to 90 wt. % of the TBC (instant Claim 4).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
However, Chapman does not explicitly teach the claimed range that the RE oxide powder comprises a blend of gadolinium zirconate along with YSZ (instant Claim 4) with GZO as an initial component.
In the same field of CMAS-resistant sprayed TBC systems, Hazel teaches that a ceramic coating process with a fine ceramic particulate comprising a first material having high toughness and a second material having a beneficial reaction in combination with calcium-magnesium alumino-silicates (Abstract).  Hazel teaches a coating system 10 which may include a bond coat layered on a surface of a metallic substrate (¶¶24-25), wherein Hazel teaches in multiple embodiments that YSZ is utilized with GdZ (¶¶7, 36-37), wherein there can be a co-spray of dissimilar materials, such as in one embodiment, YSZ and gadolinia balance zirconia, wherein gadolinia can range from 20-70 mol% in the solution such that 1/3 of the coating can include YSZ (¶40), wherein a similar total rare earth content as the GdZ material can be used and wherein the suspensions used can include gadolinium oxide GdZ (¶40), wherein a single suspension can be sprayed with dissimilar materials, such as YSZ and gadolinia (¶¶47-48) – corresponding to a composite structure comprising a substrate, a bond coat, and a TBC over the bond coat, the TBC comprising CMAS-resistant RE oxide powder comprising GZO blended with YSZ (instant Claim 4), wherein the TBC contains GZO as an initial component (instant Claim 4).  Hazel teaches that the use of YSZ and a higher GD content GdZ or gadolinium oxide material as the second phase and the use of sufficient YSZ for a matrix will increase the total toughness of the coating with beneficial reaction with the CMAS (¶53).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the respective amounts of gadolinium oxide or GdZ to YSZ in the TBC, as taught by Hazel, within the TBC of Chapman.  One skilled in the art would have been motivated by the desire and expectation of utilizing GdZ as the second phase and the use of sufficient YSZ for the matrix in order to increase the total toughness of the coating and have a more beneficial reaction with CMAS, as taught by Hazel, within the TBC and TBC material of Chapman, in order to improve mechanical properties and performance of the TBC layer.  Furthermore, one of ordinary skill in the art would recognize that given that the material and composition of the layer of Chapman in view of Hazel is substantially similar to that of the instant application, one of ordinary skill in the art would expect such a material and composition to exhibit substantially similar mechanical properties, such as CMAS resistance being characterized as both sandphobic and wear resistant (instant Claim 4).

 Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive. 
Applicant argues the present invention as amended is not the same as the art cited in Hazel, such that the Applicant’s invention covers “different chemistries” than Hazel, having the option to be functionally graded which is not covered in Hazel, wherein the Applicant’s coating comprises of “rare earth oxides consisting of gadolinium oxide (mentioned in Hazel’s work), samarium oxide, ytterbium oxide, cerium oxide, or any mixture of the above materials (Applicant’s Arguments, Pages 6-7).  Applicant further argues that the Hazel’s coating is not CMAS-resistant and sandphobic like that of the Applicant’s, and “what is unique to Applicant’s work is the suggestion of the gradient structure”, concluding that the cited rejection is not the same as that of the Applicant’s present invention (Applicant’s Arguments Pages 6-7).
In regards to Applicant’s argument, Examiner does not find Applicant’s argument persuasive.  Firstly, Applicant’s arguments are not commensurate in scope with the claims as presented; Applicant directs arguments towards “different chemistries”, and “suggestion of a gradient structure”, the latter of which is not recited in the claims, and also states that Applicant’s coating is an open composition that can included, amongst others, gadolinium oxide, which is taught in Hazel’s work.  Therefore, Applicant’s arguments are not relevant regarding the claim as currently presented, and Applicant’s arguments directed to Hazel not having the same characteristics as that of the instant application,  i.e. CMAS-resistance and sandphobicity, constitute mere attorney argument.  Arguments of counsel and discussions of caselaw, standing alone, cannot take the place of factually supported objective evidence. (In re Huang, 100 F.3d 135, 139- 40 (Fed. Cir. 1996)). Attorney argument is not evidence. (In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974)). Lawyer’s arguments and conclusory statements, which are unsupported by factual evidence, are entitled to little probative value. (In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997)).
Applicant has not provided sufficient evidence on the record to show that the product of Hazel is not prima facie obvious over the invention as instantly claimed.  Additionally, Examiner notes that the although the subheading is read as a 102 rejection, the rejection header presents only a 103 rejection, wherein the term “unpatentable under” is used as opposed to “anticipated by”, signifying a prima facie obvious rejection.  
Therefore, Applicant’s argument is not persuasive.

Applicant further argues that the combination of Chapman and Hazel does not create the present invention, and that Chapman’s invention describes a repair process by which a CMAS-exposed part is repaired via a chemical barrier, and doesn’t define the chemical barrier material composition, nor restriction on means to deposit the coating, such that Applicant’s invention is “not a combination of Chapman and Hazel because the present invention has nothing in common with what Chapman proposed besides that both inventions are attempting to solve the difficult problem of CMAS attack on engine proponents” (Applicant’s Arguments, Pages 7-9).
In regards to Applicant’s arguments, Examiner does not find Applicant’s argument persuasive.  Examiner has set forth in the Non-Final Rejection mailed on 01/04/2022 a clear rationale to one of ordinary skill in the art such that one would have found it obvious over the instant invention as claimed.  Applicant has not provided sufficient evidence on the record to show that the products as taught in Hazel or Chapman are not prima facie obvious over the instant invention as claimed, simply stating that the combination does not teach the claimed invention.
As previously set forth and set forth above, Examiner indicated that Hazel explicitly teaches that a content of GdZ and YSZ as a matrix will increase the total toughness of the coating with beneficial reaction with CMAS (¶53).  One of ordinary skill in the art would have been motivated to have improved the mechanical properties of a coating of Chapman, which also teaches a metal powder for a TBC comprising YSZ as set forth above, and additionally that metal oxides can be added to the TBC, and that pyrochlores of Gd and Zr such as gadolinium zirconate (¶32), given that Hazel teaches increased toughness as a result (¶53).  Thus, Examiner has provided a clear rationale of one of ordinary skill in the art in terms of improvement mechanical and environmental performance.  Examiner notes that Applicant’s argument that the process of Chapman has no restrictions on means to deposit a chemical barrier nor the composition of the chemical composition is an argument at solely Chapman itself, and whether or not it would have been obvious to one of ordinary skill in the art to have implemented the teachings of Hazel within that of Chapman.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  MPEP 2145.IV.  
The Applicant has not set forth sufficient evidence on the record to show that the rationale of the Office was improper, nor that there would not have been a motivation to one of ordinary skill in the art.  Therefore, the claims as set forth above remain rejected for the reasons set forth in the Non-Final Rejection above.
Therefore, Applicant’s argument is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 
/Daniel J. Schleis/Primary Examiner, Art Unit 1784